PER CURIAM.
Gerald Plesant Burnsed, Jr., appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The trial court denied the motion as being successive and an abuse of procedure. Because rule 3.800 contains no proscription against successive motions, a motion brought pursuant to that rule cannot be denied on this ground. See Burns v. State, 637 So.2d 937 (Fla. 2d DCA 1994); Price v. State, 692 So.2d 971 (Fla. 2d DCA 1997). Such an error would ordinarily require reversal. In the interest of judicial *1140economy, however, we reviewed Burnsed’s motion and determined that neither of his claims is cognizable in a proceeding pursuant to rule 3.800. See Gartrell v. State, 626 So.2d 1364 (Fla.1993). We, therefore, affirm the denial of his motion.
Affirmed.
THREADGILL, A.C.J., and GREEN and STRINGER, JJ., Concur.